 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
   ORI KATZ, Cal. Bar No. 209561
 3 JEANNIE KIM, Cal. Bar No. 270713
   GIANNA SEGRETTI, Cal. Bar No. 323645
 4 Four Embarcadero Center, 17th Floor
   San Francisco, California 94111-4109
 5 Telephone: 415.434.9100
   Facsimile:    415.434.3947
 6 E mail        okatz@sheppardmullin.com
                 jekim@sheppardmullin.com
 7               gsegretti@sheppardmullin.com

 8 Attorneys for Debtors and Debtors in Possession

 9
                             UNITED STATES BANKRUPTCY COURT
10
                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
11

12
     In re                                           Case No. 20-30748
13
     ☐ SIZZLER USA ACQUISITION, INC., a              Jointly Administered with Case Nos.
14     Delaware corporation                          20-30746, 20-51400, 20-51401, 20-51402,
     ☐ SIZZLER USA HOLDINGS, INC., a                 20-51403, 20-51404, 20-51405
15     Delaware corporation
     ☐ SIZZLER USA FINANCE, INC., a                  Chapter 11 Proceeding
16     Delaware corporation.
     ☐ WORLDWIDE RESTAURANT                          DECLARATION OF CHRISTOPHER
17     CONCEPTS, INC., a Delaware                    PERKINS IN SUPPORT OF (A)
       corporation                                   MEMORANDUM OF POINTS AND
18   ☐ SIZZLER USA, INC., a Delaware                 AUTHORITIES IN SUPPORT OF
       corporation                                   DEBTORS’ SECOND AMENDED PLAN
19   ☐ SIZZLER USA FRANCHISE, INC., a                OF REORGANIZATION DATED
       Delaware corporation                          JANUARY 2, 2021; AND (B) DEBTORS’
20   ☐ SIZZLER USA REAL PROPERTY, INC.,              OMNIBUS REPLY TO: (1) TRUSTEE’S
       a Delaware corporation                        OBJECTIONS TO DEBTORS’ FIRST
21   ☐ SIZZLER USA RESTAURANTS, INC., a              AMENDED CHAPTER 11 PLAN; AND (2)
       Delaware corporation                          NOTICE OF OBJECTION BY STEVE N.
22   ☒ ALL DEBTORS,                                  KWAK AND SOOK HYAN KWAK,
                                                     TRUSTEES OF THE 2010 KWAK
23                Debtors and                        FAMILY TRUST TO DEBTORS’ PLAN
                  Debtors in Possession.             OF REORGANIZATION
24
                                                     Plan Confirmation Hearing:
25                                                   Date: January 5, 2021
                                                     Time: 10:15 a.m.
26                                                   Place: Videoconference via Zoom
                                                     Judge: Hon. M. Elaine Hammond
27

28

Case: 20-30748    Doc# 117    Filed: 01/02/21   Entered: 01/02/21 22:42:47      Page 1 of
                                          39
 1            I, Christopher Perkins, declare as follows:

 2            1.       I am the President and Chief Services Officer of Sizzler USA Acquisition, Inc.

 3 (“SUSAA”), Sizzler USA Holdings, Inc. (“SUSAH”), Sizzler USA Finance, Inc. (“SUSAFI”),

 4 Worldwide Restaurant Concepts (“WRC”), Sizzler USA Inc. (“SUSA”), Sizzler USA Franchise,

 5 Inc. (“SUSAFR”), Sizzler USA Real Property, Inc. (“SUSARP”), and Sizzler USA Restaurants,

 6 Inc. (“SUSAR,” and together with SUSAA, SUSAH, SUSAFI, SUSAFR, SUSARP, collectively,

 7 the “Debtors”), debtors and debtors in possession in the above-captioned chapter 11 proceedings.

 8 I became President of the Debtors in January 2020 and have been serving as Chief Services

 9 Officer since May 2019. Previously, I served as Director and General Counsel of the Debtors

10 from February to May 2019.

11            2.       I am the officer with primary responsibility for the business and financial affairs of

12 the Debtors. I am familiar with the Debtors’ operations and books and records, which I personally

13 know are made and maintained in the ordinary course of business. On this basis, I have personal

14 knowledge of the facts stated herein or knowledge based on the business records that are made and

15 maintained in the Debtors’ ordinary course of business, the information supplied to me by (a) my

16 colleagues who report directly to me or (b) the Debtors’ general bankruptcy counsel and other

17 legal and professional advisors. If asked to do so, I could and would testify competently under

18 oath to the following matters.

19            3.       This declaration is submitted in support of the: (a) Memorandum of Points and

20 Authorities in Support of Debtors’ Second Amended Plan of Reorganization Dated January 2,

21 2021 (the “Memorandum”); and (b) Debtors’ Omnibus Reply to: (1) Trustee’s Objections to

22 Debtors’ First Amended Chapter 11 Plan; and (2) Notice of Objection by Steve N. Kwak and Sook

23 Hyan Kwak, Trustees of the 2010 Kwak Family Trust to Debtors’ Plan of Reorganization (the

24 “Reply” to the “Objections”). I have reviewed the foregoing documents, am familiar with the

25 form and substance of their contents, and am authorized to make this supporting declaration on

26 behalf of the Debtors. I give capitalized terms not otherwise defined herein the same meanings

27 ascribed to them in the Memorandum, Reply, Objections, and Sizzler USA Acquisition, Inc.,

28
                                                        -2-
     SMRH:4834-9996-7190.2                                              CHRISTOPHER PERKINS DECLARATION IN SUPPORT OF
Case: 20-30748         Doc# 117     Filed: 01/02/21     Entered: 01/02/21
                                                              CONFIRMATION     22:42:47
                                                                           BRIEF              Page 2 of
                                                                                 AND OMNIBUS REPLY TO PLAN OBJECTIONS
                                                39
 1 Sizzler USA Holdings, Inc., Sizzler USA Finance, Inc., Worldwide Restaurant Concepts, Sizzler

 2 USA Inc., Sizzler USA Franchise, Inc., Sizzler USA Real Property, Inc., and Sizzler USA

 3 Restaurants, Inc.’s Second Amended Plan of Reorganization, Dated January 2, 2021 (the “Plan”).

 4            4.       I was intimately involved with the preparation of the Plan and all of the supporting

 5 data and documents filed in support of the Plan, including Exhibits A-1, A-2, B, and C thereof. I

 6 am very familiar with the terms of the Plan, the Debtors’ books and records, and the Debtors’

 7 current and projected financials.

 8            5.       I am advised by the Debtors’ general bankruptcy counsel (Sheppard, Mullin,

 9 Richter & Hampton LLP) that only one creditor, the Operating Affiliates of Sysco Corporation

10 (“Sysco”), voted in favor of the Plan, that no creditors voted to reject the Plan, and that the

11 remaining creditors entitled to vote appear to have abstained from submitting ballots. I am

12 familiar with the claims of Sysco and other Class 3(a) claimants and confirm that Sysco’s vote

13 represents $956,129.50 or 85.4% of all Class 3(a) claims, which total $1,119,798.92.

14            6.       I am not aware of any plan of reorganization or liquidation other than the Plan

15 having been proposed in the Debtors’ Bankruptcy Cases.

16            7.       Based on my understanding of the requirements of Subchapter V of the Bankruptcy

17 Code as explained to me by the Debtors’ bankruptcy counsel, I firmly believe that the Plan

18 satisfies the Bankruptcy Code’s standards for Subchapter V cases by providing impaired classes of

19 general unsecured creditors a pro rata distribution of the Debtors’ projected disposable income

20 over the course of five years, which amount is $337,000. I am very familiar with the Debtors’

21 financial affairs, books and records, and based thereon confirm that the proposed pro rata

22 distribution of the Debtors’ projected disposable income over five years will result in either a 17%

23 recovery by the GUCs under liquidation analysis Scenario A or 8.5% under liquidation analysis

24 Scenario B. Under either scenario, I believe that the GUCs will fare better under the Plan than in a

25 chapter 7 liquidation.

26            8.       The Debtors have been in the business of operating and franchising family

27 restaurants focused on grilled steaks and their famous “Salad Bar” since 1958. On September 21,

28
                                                        -3-
     SMRH:4834-9996-7190.2                                              CHRISTOPHER PERKINS DECLARATION IN SUPPORT OF
Case: 20-30748         Doc# 117     Filed: 01/02/21     Entered: 01/02/21
                                                              CONFIRMATION     22:42:47
                                                                           BRIEF              Page 3 of
                                                                                 AND OMNIBUS REPLY TO PLAN OBJECTIONS
                                                39
 1 2020 (the “Petition Date”), the Debtors each filed a voluntary petition for relief under subchapter

 2 V of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). The Debtors

 3 continue to operate their business as debtors in possession under sections 1107(a) and 1108 of the

 4 Bankruptcy Code.

 5            9.       On or about November 16, 2020, I authorized and directed the Debtors’ bankruptcy

 6 counsel to file on behalf of SUSAA, SUSAH, SUSAF, WRC, SUSA, SUSAFR, SUSARP, and

 7 SUSAR the Original Plan. Thereafter, I was advised by the Debtors’ bankruptcy counsel that on

 8 November 19, 2020, the Court held a Plan Review Conference, considered the form of the

 9 Original Plan and whether it contains the mandatory provisions required by the Bankruptcy Code,

10 noted minor comments on the Original Plan and directed the Debtors to amend and revise the

11 Original Plan to incorporate such comments. I further was informed and understood that, subject

12 to amendment to incorporate the Court’s comments, the Original Plan contained mandatory

13 provisions required by the Bankruptcy Code and that, if the Debtors amended the Original Plan

14 and filed and served such amended plan on or before November 30, 2020, the Court would set a

15 confirmation hearing for January 5, 2021, and related deadlines.

16            10.      On or about November 30, 2020, I authorized and directed the Debtors’ bankruptcy

17 counsel to file on behalf of SUSAA, SUSAH, SUSAF, WRC, SUSA, SUSAFR, SUSARP, and

18 SUSAR the First Amended Plan in accordance with the Confirmation Hearing Order.

19            11.      Subsequently, I learned that, due to inadvertence, the First Amended Plan did not

20 provide for treatment of a contingent claim in favor of JPMC on account of the PPP Loan. To

21 address the PPP Loan, my staff and I worked with the Debtors’ bankruptcy counsel to amend

22 further the First Amended Plan and to prepare liquidation analysis Scenario B.

23            12.      On or about December 11, 2020, I authorized and directed the Debtors’ bankruptcy

24 counsel to file on behalf of SUSAA, SUSAH, SUSAF, WRC, SUSA, SUSAFR, SUSARP, and

25 SUSAR the Plan Modification, which provides for treatment of JPMC’s contingent claim in

26 connection with the PPP Loan.

27

28
                                                       -4-
     SMRH:4834-9996-7190.2                                             CHRISTOPHER PERKINS DECLARATION IN SUPPORT OF
Case: 20-30748         Doc# 117     Filed: 01/02/21    Entered: 01/02/21
                                                             CONFIRMATION     22:42:47
                                                                          BRIEF              Page 4 of
                                                                                AND OMNIBUS REPLY TO PLAN OBJECTIONS
                                                39
 1            13.      The Second Amended Plan addresses and incorporates certain of the Trustee’s

 2 comments as set forth in the Trustee Objection and amends Exhibit C to the First Amended Plan to

 3 account for rejection of the 7th & Western Lease between SUSARP and the Kwak Family Trust in

 4 accordance with Article 6.01(b) of the Plan. See Plan at p. 14.

 5            14.      The Debtors agree to include the “marketing period” provisions set forth in

 6 paragraphs 4, 6, 7 and 8 of the Final Order Approving Stipulation Regarding Use of Cash

 7 Collateral, Provision of Adequate Protection and Debtor in Possession Financing entered by the

 8 Court on November 24, 2020, as Docket No. 85 in the Plan and confirmation order. The Debtors

 9 have revised the Plan to reflect inclusion of the “marketing period” provisions. See Plan at pp.

10 15-16. A redline of the Second Amended Plan marked against the First Amended Plan is attached

11 as Exhibit A hereto and highlights these changes.

12            15.      Notwithstanding the Trustee’s suggestion that the Debtors’ five-year projections

13 contain “mathematical inconsistencies” regarding the franchisee fees paid to the Debtors because

14 there are 98 franchisee stores whereas the Debtors’ financial projections anticipate payment of

15 franchisee fees from only 63 such stores, I stand by the Debtors’ financial projections as filed (i.e.,

16 based on future revenues from 63 franchisee owned stores).

17                     a.     Although SUSAFR was party to approximately 98 total franchise

18 agreements on the Petition Date, that does not mean that SUSAFR will receive franchise royalty

19 and other fee income from 98 franchisee owned stores over the course of the next five years. At

20 least 33 such stores are closed (either permanently or temporarily) and not generating royalty

21 revenue for the Debtors. An additional seven restaurants are being operated by the Debtors either

22 pursuant to a purchase agreement or management agreement, six of which are not currently

23 generating royalty income and will not generate royalty income in the future, as they will become

24 Debtor-owned-and-operated restaurants. These six restaurants are included in the Debtors’

25 financial projections as Debtor-owned restaurants. Therefore, there are 59 franchise owned

26 restaurants currently producing royalty income for the Debtors. Attached hereto as Exhibit B is a

27 schedule of all of the Sizzler-branded restaurants located in North America and Puerto Rico that

28
                                                       -5-
     SMRH:4834-9996-7190.2                                             CHRISTOPHER PERKINS DECLARATION IN SUPPORT OF
Case: 20-30748         Doc# 117     Filed: 01/02/21    Entered: 01/02/21
                                                             CONFIRMATION     22:42:47
                                                                          BRIEF              Page 5 of
                                                                                AND OMNIBUS REPLY TO PLAN OBJECTIONS
                                                39
 1 are subject to a franchise agreement with the Debtors or are currently operated by the Debtors

 2 under a management or purchase agreement (the “Store Directory”).

 3                     b.     The Store Directory shows the location of each restaurant, the franchise

 4 owner of each location, the current operating status of each location, and whether the location has

 5 adapted to the local mandates restricting restaurants from operating at full capacity. The Store

 6 Directory also shows which restaurant locations have temporarily and permanently closed. While

 7 some of these stores may reopen during 2021, I believe it is equally or more likely that the

 8 challenges facing the restaurant industry will result in additional store closures that outnumber any

 9 reopenings. Therefore, I believe that the Debtors’ assumption that it will only receive franchise

10 fees from 63 franchisee stores resulted in accurate financial projections.

11            16.      The Debtors disagree with the Trustee’s assertion that the Plan does not provide

12 “appropriate remedies” in the event plan payments are not made. The Trustee overlooks the exit

13 funding of an additional $1 million in immediately available funds that the DIP Lender is

14 providing to support the Debtors’ operations. That funding exceeds the $337,000 in projected

15 disposable income by a factor of nearly three times. Further, I believe that the injection of an

16 additional $1 million in cash to the Debtors’ businesses represents a far more tangible remedy to

17 protect the holders of allowed claims in these Bankruptcy Cases than the very uncertain remedy of

18 each of the Debtors’ maintaining corporate separateness.

19            17.      I believe that if the Court were to prohibit the Debtors from having the option of

20 substantively consolidating their estates, creditors would be no better off. Further, I believe that if

21 the Debtors are not permitted to substantively consolidate their estates, at their option, trade

22 creditors, JPMC, the franchisees and the SERP Beneficiaries would engage in protracted litigation

23 over their respective rights to recoveries from the Debtors’ assets.

24            18.      The Trustee further requests that any order confirming the Plan includes a

25 provision prohibiting the Debtors from encumbering their intellectual property post-confirmation.

26 The Debtors will not agree with such request. The Plan provides appropriate remedies and

27

28
                                                        -6-
     SMRH:4834-9996-7190.2                                              CHRISTOPHER PERKINS DECLARATION IN SUPPORT OF
Case: 20-30748         Doc# 117     Filed: 01/02/21     Entered: 01/02/21
                                                              CONFIRMATION     22:42:47
                                                                           BRIEF              Page 6 of
                                                                                 AND OMNIBUS REPLY TO PLAN OBJECTIONS
                                                39
 1 protections to their creditors, and the Debtors must be free to conduct their business as they see fit,

 2 including obtaining financing on a secured basis as necessary.

 3            19.      The Debtors are agreeable to the confirmation order including language that makes

 4 clear that post-confirmation, the Debtors shall make payments to creditors under the Plan.

 5            20.      The Debtors also request and intend to include in the confirmation order that post-

 6 confirmation, the Trustee shall have no further role in the Debtors’ business or cases so long as

 7 there is no default under the Plan.

 8            21.      The Debtors will not agree to pay the greater of their projected disposable income

 9 or their actual disposable income as requested by the Trustee.

10            22.      The Debtors’ financial projections provide that in year 5 of their forecast they will

11 be operating a business with $49.5 million in projected income and $47.5 million of total

12 operating expenses. I believe that over the next five years, the Debtors will be operating in an

13 environment filled with significant uncertainty for most of the global economy, but especially so

14 for restaurants. If the cash position of $909,000 projected for the end of year 5 is inaccurate, I

15 believe that the inaccuracy will be because the figure is too low in relation to the scale of the

16 Debtors’ business. At the end of the term of the Plan, the Debtors will need the full amount of the

17 projected $909,000 of ending cash to continue, preserve, and operate their business. I believe it

18 would be inappropriate and a violation of my fiduciary duties as an officer and director of the

19 Debtors to leave the Debtors with any less cash.

20            23.      The Debtors do not agree to cooperate with the Trustee and provide bank

21 statements and financials on a regular basis post-confirmation to him. It is absolutely critical that

22 post-confirmation the Debtors be able to run their business free from the Trustee unless a default

23 under the payment provisions of the Plan occurs. The Debtors must be free to focus on and run

24 their business without any distraction or interference from the Trustee so long as they continue to

25 make their payments to creditors.

26

27

28
                                                        -7-
     SMRH:4834-9996-7190.2                                              CHRISTOPHER PERKINS DECLARATION IN SUPPORT OF
Case: 20-30748         Doc# 117     Filed: 01/02/21     Entered: 01/02/21
                                                              CONFIRMATION     22:42:47
                                                                           BRIEF              Page 7 of
                                                                                 AND OMNIBUS REPLY TO PLAN OBJECTIONS
                                                39
 1            24.      As of the Petition Date, SUSARP was in default under the 7th & Western Lease for

 2 non-payment of rent in the aggregate amount of $70,018.45 and unpaid real property taxes in the

 3 amount of $13,875.75, or $83,894.20 (the “Prepetition Default”).

 4            25.      Postpetition, SUSARP and the Kwak Family Trust negotiated the terms of an

 5 amendment to the 7th & Western Lease, which amendment provided for: (a) forgiveness, by the

 6 Kwak Family Trust, of all rent, taxes and common area maintenance charges due and owing by

 7 SUSARP as of the Petition Date, or the Prepetition Default; (b) reduction of Base Rent (as defined

 8 in the 7th & Western Lease) such that, effective as of October 1, 2020, the total amount of Base

 9 Rent due from SUSARP to the Kwak Family Trust is 7% of variable net sales, to be paid in arrears

10 (the “Percentage Rent”); (c) the elimination of SUSARP’s liability for common area maintenance

11 charges and real property taxes effective as of October 1, 2020; and (d) effective as of October 1,

12 2020, termination of the 7th & Western Lease by either SUSARP or the Kwak Family Trust on 30

13 days’ written notice.

14            26.      I understood that SUSARP and the Kwak Family Trust had come to an agreement,

15 which agreement is evidenced by the Debtors’ payment of the Percentage Rent as and for Base

16 Rent for October and November 2020 and the Kwak Family Trust’s acceptance of such Base Rent

17 as agreed. Further, based on this understanding, I ensured that Exhibit C to the First Amended

18 Plan expressly included the 7th & Western Lease in accordance with Article 4.01 of the Plan,

19 which provides for assumption of the 7th & Western Lease and treatment of the Prepetition

20 Default.

21            27.      The Debtors disagree with the Kwak Family Trust’s assertion that the Plan

22 incorrectly provides for assumption of the 7th & Western Lease at the agreed cure amount of $0, as

23 the $0 cure amount is based on paragraph 1 of Lease Amendment.

24            28.      I understand that Mr. Kwak originally threatened to withdraw his agreement to the

25 Lease Amendment, but “… then agreed to wait for bankruptcy court approval [of the Lease

26 Amendment].” See Kwak Decl. at 3:19-20. Based on such representation by Mr. Kwak, the

27 acceptance and negotiation by Mr. Kwak on behalf of the Kwak Family Trust of checks issued by

28
                                                      -8-
     SMRH:4834-9996-7190.2                                            CHRISTOPHER PERKINS DECLARATION IN SUPPORT OF
Case: 20-30748         Doc# 117    Filed: 01/02/21    Entered: 01/02/21
                                                            CONFIRMATION     22:42:47
                                                                         BRIEF              Page 8 of
                                                                               AND OMNIBUS REPLY TO PLAN OBJECTIONS
                                               39
 1 the Debtors in the amount of the agreed upon Percentage Rent as and for Base Rent for October

 2 and November 2020, the express inclusion of the 7th & Western Lease on Exhibit C to the Plan, I

 3 directed my staff to proceed with the understanding that assumption of the 7th & Western Lease, as

 4 amended by the Lease Amendment, would be effectuated pursuant to the pending confirmation of

 5 the Plan.

 6            29.      I have instructed the Debtors’ bankruptcy counsel to meet and confer with the

 7 Kwak Family Trust, by and through their counsel, to resolve the Kwak Objection but understand

 8 that counsel for the Kwak Family Trust advised that he is unable to engage in discussions on

 9 behalf of the Kwak Family Trust to resolve the Kwak Objection. As a result, I have determined to

10 exercise my business judgment on behalf of the Debtors and exercise SUSARP’s right to reject the

11 7th & Western Lease, retroactive to the Petition Date.

12            30.      Post-confirmation, the Debtors intend to use their available cash on hand to make

13 those payments due to creditors on the effective date of the Plan as set forth in the Plan.

14 Thereafter, the Debtors intend to continue in the ordinary course to work to maximize profitability

15 and ensure that they meet the financial projections set forth in the Plan.

16            31.      Notwithstanding that post-confirmation, the Debtors will continue to operate in an

17 era and environment filled with uncertainty as the impact of the coronavirus pandemic continues

18 to wreak havoc on the restaurant industry, the Plan provides for the elimination of significant

19 obligations of the Debtors. As a result, I have confidence in the Debtors’ financial projections

20 adequately factor in these uncertainties and believe it is highly unlikely that the reorganized

21 Debtors would need to liquidate or seek bankruptcy protection after confirmation of the Plan.

22            32.      My team and I have thoroughly reviewed the Debtors’ books and records to ensure

23 that the cure amounts established on Exhibit C to the Plan are accurate and appropriate cure

24 amounts to be paid. Together, the Debtors’ current cash on hand and the availability of the exit

25 financing of $1 million demonstrate the Debtors’ financial wherewithal to satisfy the cure amounts

26 required under the Plan and provide creditors and parties in interest with adequate assurance of the

27 Debtors’ future performance. Except as otherwise agreed, the Debtors will satisfy all cure

28
                                                       -9-
     SMRH:4834-9996-7190.2                                             CHRISTOPHER PERKINS DECLARATION IN SUPPORT OF
Case: 20-30748         Doc# 117     Filed: 01/02/21    Entered: 01/02/21
                                                             CONFIRMATION     22:42:47
                                                                          BRIEF              Page 9 of
                                                                                AND OMNIBUS REPLY TO PLAN OBJECTIONS
                                                39
  1 amounts listed on Exhibit C to the Plan on the effective date of the Plan or as soon thereafter as is

  2 practicable.

  3            33.      I am not aware of any objection to the cure amounts listed on Exhibit C to the Plan,

  4 either formal or informal, other than the Kwak Objection.

  5            34.      As stated above, I am confident in the Debtors’ financial projections and forecast as

  6 filed in support of the Plan. I also have high confidence in the Debtors’ management team and

  7 staff, and believe that the Debtors can operate in a manner that will allow us to continue to

  8 perform our contractual obligations.

  9            35.      Post-confirmation, the Debtors intend to effectuate the following transactions to

 10 restructure the Debtors’ corporate structure and governance:

 11                     a.     The shares in SUSAA held by Perkins US Financial Services Pty Ltd as

 12 trustee for the KPUS Trust will be cancelled along with the shares held by James A. & Carol L.

 13 Collins as trustees of the Collins Family Trust.

 14                     b.     WRC will assume and assign to SUSA all of its rights, interests, and

 15 obligations under the SERP, and SUSA will assume all of WRC’s rights, interests, and obligations

 16 under the SERP. For the avoidance of doubt, all of the terms and conditions of the SERP other

 17 than the responsible Debtor shall remain in full force and effect, and the SERP shall not otherwise

 18 be amended, modified, or revised in any way without written consent of the parties thereto,

 19 including James A. & Carol L. Collins, individually and as co-trustees of The Collins Family

 20 Trust, as the guarantors of WRC’s performance obligations under the SERP.

 21                     c.     After the occurrence of the transactions described in paragraphs 34(a) and

 22 (b) hereof, Debtors SUSAA, SUSAH, SUSAF, and WRC shall dissolve in accordance with their

 23 respective stockholder agreements.

 24                     d.     The new parent entity shall be Sizzler USA, Inc, which will be wholly

 25 owned by Perkins US Investment Corporation Pty Ltd as trustees for the KPUS Trust. SUSA will

 26 continue to own 100% of the shares of SUSAFR, SUSARP, and SUSAR.

 27

 28
                                                        -10-
      SMRH:4834-9996-7190.2                                             CHRISTOPHER PERKINS DECLARATION IN SUPPORT OF
Case: 20-30748         Doc# 117     Filed: 01/02/21     Entered: 01/02/21
                                                              CONFIRMATION   22:42:47
                                                                           BRIEF             Page 10 of
                                                                                 AND OMNIBUS REPLY TO PLAN OBJECTIONS
                                                 39
  1                               e.         The following represents the Debtors’ current corporate structure:

  2                                                                                                                                   Sizzler USA Franchise,
                                                                                                                                                Inc

  3
       Sizzler USA Acquisition,        Sizzler USA Holdings,                                Worldwide Restaurant                        Sizzler USA Real
                                                               Sizzler USA Finance, Inc                            Sizzler USA, Inc
                 Inc                            Inc                                            Concepts, Inc                              Property, Inc
  4
                                                                                                                                          Sizzler USA
                                                                                                                                        Restaurants, Inc
  5

  6                               f.         The following represents the Debtors’ anticipated corporate structure upon

  7 emergence from chapter 11 and the effectuation of the transactions described in paragraphs 34(a),

  8 (b), (c), and (d) hereof:

  9

 10

 11

 12

 13

 14
                                  g.         The Board of Directors of each of SUSA, SUSAFR, SUSARP, and SUSAR
 15
      will be comprised of Timothy Perkins and me. Kevin Perkins will not be appointed to a senior
 16
      position on the board of any reorganized Debtor.
 17
                                  I declare under penalty of perjury under the laws of the United States of America
 18
      that the foregoing is true and correct.
 19
                                  Executed on this 2nd day of January, 2021, at Orange County, California.
 20

 21
                                                                                          /s/ Christopher Perkins
 22                                                                                       Christopher Perkins
 23

 24

 25

 26

 27

 28
                                                                                   -11-
      SMRH:4834-9996-7190.2                                                                        CHRISTOPHER PERKINS DECLARATION IN SUPPORT OF
Case: 20-30748               Doc# 117                Filed: 01/02/21               Entered: 01/02/21
                                                                                         CONFIRMATION   22:42:47
                                                                                                      BRIEF             Page 11 of
                                                                                                            AND OMNIBUS REPLY TO PLAN OBJECTIONS
                                                                  39
  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                     Exhibit A
Case: 20-30748   Doc# 117   Filed: 01/02/21   Entered: 01/02/21 22:42:47   Page 12 of
                                         39
    Fill in this information to identify the case:

    Debtor Name Sizzler USA, Inc. et al.

    United States Bankruptcy Court for the: Northern District of California
                                                                    (State)

    Case number:      20-30748


                                                                                 Check if this is an amended filing

Official Form 425A

Plan of Reorganization for Small Business Under Chapter 11                                                       02/20

Sizzler USA Acquisition, Inc., Sizzler USA Holdings, Inc., Sizzler USA
Finance, Inc., Worldwide Restaurant Concepts, Sizzler USA Inc.,
Sizzler USA Franchise, Inc., Sizzler USA Real Property, Inc., and
Sizzler USA Restaurants, Inc.’s1 Second Amended Plan of
Reorganization, Dated November 30January 2, 20202021
Background for Cases Filed Under Subchapter V

       A. Description and History of the Debtor’s Business

            1. Executive Summary. Under this Amended Plan of Reorganization (the “Plan”), the Debtors
            present two possible scenarios. Under the first scenario (“Scenario A”) it is estimated that just
            over $1.9 million of general unsecured claims are impaired, primarily consisting of a handful of
            landlords, an equipment supplier, and certain essential trade vendors (collectively, the
            “Impaired GUCs”).

            At a projected recovery of 17% under the PlanScenario A, the Impaired GUCs fare
            significantly better than they would if the Debtors’ cases converted to ones under chapter 7 of
            the Bankruptcy Code2 and required liquidation of all of their assets. Indeed, in a chapter 7
            scenario, the Impaired GUCs can expect to either receive either no return at all (if the Debtors
            are not substantively consolidated) or, at most, 3% on account of their claims if the Debtors are
            substantively consolidated. All other creditors are either unimpaired or have consented to the
            treatment afforded to them under the Plan.

            The second scenario presented in this Plan (“Scenario B”) takes into account a “worst case
            scenario” situation, which the Debtors contemplate would include a determination that $2.1
            million of the $3.9 million loan (the “PPP Loan”) SUSAR obtained through the federal Payment
            Protection Program not be forgiven. Under such Scenario B, the Plan provides for treatment of
1
  Sizzler USA Acquisition, Inc. (“SUSAA”), Sizzler USA Holdings, Inc. (“SUSAH”), Sizzler USA Finance, Inc. (“SUSAFI”),
Worldwide Restaurant Concepts (“WRC”), Sizzler USA Inc. (“SUSA”), Sizzler USA Franchise, Inc. (“SUSAFR”), Sizzler
USA Real Property, Inc. (“SUSARP”), and Sizzler USA Restaurants, Inc. (“SUSAR”) are collectively referred to in this Plan
as the “Debtors”).
2
  Unless otherwise indicated, all section references in this Plan shall be to title 11 of the United States Code (the
“Bankruptcy Code”).
SMRH:4816-9870-4085.2                                         -1-
          Case:
Official Form 425A20-30748        Doc# for
                   Plan of Reorganization 117
                                            Small Filed:
                                                  Business01/02/21
                                                           Under ChapterEntered:
                                                                        11       01/02/21
                                                                              page 1        22:42:47   Page 13 of
                                                                     39
        the bank lender for the PPP Loan as an Impaired GUC and anticipates that all Impaired GUCs
        would receive a recovery of 8.3% of their allowed non-priority unsecured claims. Impaired
        GUCs still fare better under Scenario B than they would in a liquidation under chapter 7. All
        other creditors are either unimpaired or have consented to the treatment afforded to them
        under the Plan.

        2. Introduction. The Debtors, as debtors and debtors in possession, propose this joint plan of
        reorganization under subchapter V of chapter 11 of the Bankruptcy Code (the “Plan”).
        Pursuant to an order of the Bankruptcy Court, the Debtors’ cases are jointly administered only
        for procedural purposes. This Plan constitutes a separate subchapter V, chapter 11 plan for
        each Debtor and, unless otherwise indicated herein, the classification and treatment of Claims
        and Interests apply to each individual Debtor.

        Pursuant to General Order 37 issued on January 30, 2020, by the Hon. Charles Novack, Chief
        Bankruptcy Judge for the United States Bankruptcy Court for the Northern District of California,
        and the Court’s Order Setting (A) Status Conference; (B) Claims Bar Date; (C) Deadline for
        Election Under 11 U.S.C. § 1111(b)(2); and (D) Other Deadlines (For Use Only in Cases under
        Subchapter V of Chapter 11) [Docket No. 38], the Debtors have prepared and submit this Plan
        and provide the below description and history of their business operations, liquidation analysis,
        and projections in accordance with section 1190 of the Bankruptcy Code.

        3. Brief History of the Debtor’sDebtors’ Business. Through several separate entities, SUSAA
        operates its business of franchising and operating “Sizzler” branded family-style restaurants
        throughout the United States, including in Puerto Rico (the “Business”). In 1958, the Debtors
        (through their respective predecessors in interest) first opened as “Del’s Sizzler Family Steak
        House,” with a menu focused on grilled steaks. Later, as the company grew, the restaurant
        menu expanded to include other items, including itsSizzler’s famed “Salad Bar.”




SMRH:4816-9870-4085.2                                        -2-
          Case:
Official Form 425A20-30748        Doc# for
                   Plan of Reorganization 117
                                            Small Filed:
                                                  Business01/02/21
                                                           Under ChapterEntered:
                                                                        11       01/02/21
                                                                              page 2        22:42:47   Page 14 of
                                                            39
        The Debtors’ current corporate structure in both graphic and narrative form is as follows:




SMRH:4816-9870-4085.2                                        -3-
          Case:
Official Form 425A20-30748        Doc# for
                   Plan of Reorganization 117
                                            Small Filed:
                                                  Business01/02/21
                                                           Under ChapterEntered:
                                                                        11       01/02/21
                                                                              page 3        22:42:47   Page 15 of
                                                            39
               a. Sizzler USA Acquisition, Inc. SUSAA is the ultimate parent company. It was
        incorporated as a Delaware corporation on May 27, 2011. On June 7, 2011, SUSAA
        purchased a predecessor entity, Sizzler Holdings, Inc., which formerly was called US Holdco,
        Inc., until a name change took place on August 23, 2011.

               b. Sizzler USA Holdings, Inc. SUSAH was incorporated in Delaware on May 11, 2005.
        Sizzler USA Holdings, Inc., owns 100% of the shares in Sizzler USA Finance, Inc.

              c. Sizzler USA Finance, Inc. SUSAFI was incorporated in Delaware on May 11, 2005,
        as Bidco, Inc. It changed its name to Sizzler USA Finance, Inc., on February 17, 2006.
        SUSAFI is the owner of 100% of the shares in Worldwide Restaurant Concepts, Inc.

               d. Worldwide Restaurant Concepts, Inc. WRC was incorporated in Delaware as Collins
        Foods, Inc., on January 18, 1991. WRC changed its name to Sizzler International, Inc., on
        May 6, 1991, and then to Worldwide Restaurant Concepts, Inc., on August 31, 2001. On
        September 21, 2005, WRC merged with US Mergeco, Inc., a Delaware corporation, leaving
        WRC as the sole surviving entity of that merger. The prior owner of US Mergeco was Aus
        Bidco Pty Limited (an Australian company), which in turn was owned by Aus Holdco Pty
        Limited (also an Australian company). As a result of the merger, the new owner of WRC was
        Aus Bidco Pty Limited.

                        i. In September and October 2005, transactions occurred whereby:

                          (1)    the shares in WRC were transferred from Aus Bidco Pty Limited to
                        SUSAFI (f/k/a US Bidco, Inc.);

                           (2)      all assets previously held by WRC were transferred to Australian-owned
                        entities, including shares of all other subsidiary entities except for those in Sizzler
                        USA, Inc. (f/k/a Sizzler USA Holdings, Inc.); and

                            (3)   certain liabilities were retained by WRC, including certain contingent and
                        unliquidated liabilities for a supplemental executive retirement plan (“SERP”)
                        described below.

                    By virtue of these transactions, ultimate ownership of the Business and SERP
                liabilities transferred to SUSAH. WRC owns 100% of the shares in Sizzler USA, Inc.

                        ii. Supplemental Executive Retirement Plan (SERP).

                            (1)    Contingent and Unliquidated Liability. The Debtors – through WRC –
                        maintain a SERP, pursuant to which the Debtors’ liability is contingent and
                        unliquidated. WRC is responsible for payments to certain former employees (the
                        “SERP Beneficiaries”) until such time that each of the Beneficiaries dies.
                        Prepetition, the Debtors obtained an actuarial valuation of the SERP liability, which
                        valued the liability at $7,801,001. The SERP liability valuation is inversely correlated
                        to the prevailing market interest rate, which means that as interest decreases, the
                        value of the liability increases.

                           (2)      Payments to SERP Beneficiaries. Under the SERP, the Debtors currently
                        are liable to seven SERP Beneficiaries. Prepetition, the Debtors made biweekly
                        payments in the aggregate amount of $33,173.46 to the Beneficiaries. Early in the
SMRH:4816-9870-4085.2                                        -4-
          Case:
Official Form 425A20-30748        Doc# for
                   Plan of Reorganization 117
                                            Small Filed:
                                                  Business01/02/21
                                                           Under ChapterEntered:
                                                                        11       01/02/21
                                                                              page 4        22:42:47   Page 16 of
                                                            39
                        coronavirus pandemic, the Debtors suspended those biweekly payments but
                        recommenced them after receipt of a Paycheck Protection Program (SBA) loan. As
                        of July 16, 2020, the Debtors were current on their SERP liability; however, the
                        Debtors again suspended payments on July 17, 2020.

                            (3)    Guaranty of the SERP. On June 7, 2011, James A. and Carol L. Collins,
                        individually and as co-trustees of The Collins Family Trust, entered into that certain
                        Guaranty dated June 7, 2011 (the “Guaranty”), pursuant to which the Collinses and
                        The Collins Family Trust agreed to guarantee to each of the SERP Beneficiaries all
                        obligations and liabilities under the SERP for the payment of monthly retirement
                        benefits, in the form of joint and survivor annuities. Accordingly, in the event that
                        WRC is ever unable to fulfill its obligations under the SERP, the SERP Beneficiaries
                        may seek to enforce the Guaranty against the Collinses and The Collins Family
                        Trust.

               e. Sizzler USA, Inc. SUSA is a Delaware corporation that was incorporated as Sizzler
        USA Holdings, Inc., on May 6, 1997. That entity changed its name on May 29, 1997, to
        “Sizzler USA, Inc.” SUSA owns all shares in Sizzler USA Franchise, Inc.; Sizzler USA Real
        Property, Inc.; and Sizzler USA Restaurants, Inc.

               f. Sizzler USA Franchise, Inc. SUSAFR is a Delaware corporation formed on May 6,
        1997, as Sizzler USA Restaurants, Inc. It later changed its name to Sizzler USA Franchise,
        Inc. This entity holds all of the franchise agreements of the Business. SUSAFR also is the
        registered owner of Sizzler trademarks and other intellectual property.

              g. Sizzler USA Real Property, Inc. SUSARP is a Delaware corporation incorporated on
        May 6, 1997. This entity is the party to all current unexpired, nonresidential real property
        leases of the Business except for Store 1233 in Santa Clarita, California.

                h. Sizzler USA Restaurants, Inc. SUSAR is a Delaware corporation incorporated on
        August 13, 1985, as Sizzler Restaurants International, Inc. This is the operating entity for all
        company-owned restaurants. SUSAR also operates a support center and test kitchen facility
        in California for the company-owned restaurants and operations related to the other Debtors’
        franchise businesses. It employs all of the Debtors’ employees, including support center staff
        (collectively, the “Employees”). In 1997, it changed its name to Sizzler USA Restaurants, Inc.

                i. Carson Sizz, LLC (“Carson Sizz”).

                        i. Ownership. Carson Sizz, LLC, was specially formed to facilitate a “partnership”
                           franchise operating model for one store in Carson, California. Initially, the
                           owners of this company were Kevin W. Perkins, James A. Collins and a former
                           Sizzler CEO, Kerry Kramp, in equal shares. As part of the restructure of the
                           company following the conclusion of Kerry Kramp’s employment in May 2019,
                           Kevin Perkins purchased Mr. Kramp’s 1/3⅓ share in the company. On October
                           3, 2019, Kevin Perkins transferred three units of Carson Sizz to the Debtors’
                           current President and Chief Strategy Officer, Christopher Perkins. Carson Sizz is
                           not a Debtor.




SMRH:4816-9870-4085.2                                        -5-
          Case:
Official Form 425A20-30748        Doc# for
                   Plan of Reorganization 117
                                            Small Filed:
                                                  Business01/02/21
                                                           Under ChapterEntered:
                                                                        11       01/02/21
                                                                              page 5        22:42:47   Page 17 of
                                                            39
                        ii. Franchise Agreement. SUSAFR has a franchise agreement with Carson Sizz.
                            SUSAFR charges Carson Sizz a 2% management fee (in addition to standard
                            royalties) in consideration for handling all operations of the store.

                        iii. Employees. Carson Sizz employs 26 employees, ten of whom work full time.
                             SUSAR pays for certain employee benefits, including medical and dental
                             benefits, for these individuals.

                        iv. Loan. Carson Sizz Loan. SUSAA is the borrower under a revolving credit facility
                            with SUSAACarson Sizz. Currently, SUSAA owes to Carson Sizz owes to
                            SUSAA $200,000.

        4. The Debtors’ Ownership. The current shareholders of SUSAA are:

              a. Perkins US Financial Services Pty Ltd ATF and KPUS Trust, which, together, own
        1,229,722 shares of Common Stock (75.46%); and

              b. James A. & Carol Collins as trustees of the Collins Family trust, which owns 400,000
        shares of Common Stock (24.54%).

        5. The Debtors’ Outstanding Loan Obligations. The Debtors’ outstanding loan obligations are
        as follows:

          Borrower               Payee                Principal Amount                Maturity          Main Payment
                                                            Owed                                            Terms
         Sizzler           James A. Collins,              $300,000                  On demand          Interest only –
         USA               as trustee for                                                              1% (quarterly
         Acquisition,      Collins Family                                                              payments)
         Inc.              Trust
         Sizzler           James A. Collins,                $800,000                On demand          Interest only –
         USA               as trustee for                                                              1% (quarterly
         Acquisition,      Collins Family                                                              payments)
         Inc.              Trust
         Sizzler           Perkins US                       $600,000                April 1, 2020      Interest only –
         USA               Investment                                                                  6% (quarterly
         Acquisition,      Corporation Pty                                                             payments)
         Inc.              Ltd
                                                                                                       Unpaid interest
                                                                                                       forgiven

         Sizzler           Perkins US                       $547,500                April 1, 2020      Interest only –
         USA               Investment                                                                  6% (quarterly
         Acquisition,      Corporation Pty                                                             payments)
         Inc.              Ltd
                                                                                                       Unpaid interest
                                                                                                       forgiven
         Sizzler           Perkins US                       $200,000                April 1, 2020      Interest only –
         USA               Investment                                                                  6% (quarterly
         Acquisition,      Corporation Pty                                                             payments)
         Inc.              Ltd
SMRH:4816-9870-4085.2                                        -6-
          Case:
Official Form 425A20-30748        Doc# for
                   Plan of Reorganization 117
                                            Small Filed:
                                                  Business01/02/21
                                                           Under ChapterEntered:
                                                                        11       01/02/21
                                                                              page 6        22:42:47   Page 18 of
                                                            39
                                                                                                       Unpaid interest
                                                                                                       forgiven




          Borrower               Payee                Principal Amount                Maturity         Main Payment
                                                            Owed                                          Terms
         Sizzler         Kevin Perkins and                $385,000                  On Demand
         USA             Laura Perkins, as
         Acquisition,    trustees for The
         Inc.            K&L Perkins
                         Super Fund
         Sizzler         Carson Sizz, LLC                   $200,000               14 days after
         USA                                                                       written notice
         Acquisition,                                                              of termination
         Inc.

          Borrower               Payee                Principal Amount                Maturity         Main Payment
                                                            Owed                                          Terms
         Sizzler      Kevin Perkins, an                    $52,000                     On
         USA          individual                                                   demandDema
         Acquisition,                                                                  nd
         Inc.
         All Debtors Kevin Perkins, an                      $200,000              December 31,
                      individual*                                                    2020 or 14
                                                                                     days after
                                                                                       entry of
                                                                                    Bankruptcy
                                                                                    Court order
                                                                                    authorizing
                                                                                     repayment
         Sizzler    JPMorgan Chase                        $2,100,000**                2 years,         24 monthly
         USA        Bank, N.A.                                                     provided that       payments at 1%
         Restaurant                                                                payments will       interest, or
         s, Inc.                                                                    be deferred        monthly
                                                                                   while SUSAR         payments of
                                                                                  applies for loan     $164,677.11,
                                                                                    forgiveness        commencing
                                                                                                       after denial of
                                                                                                       forgiveness
                                                  $3,284,500.005,384,500.
                         Total                              00
             *This is the only secured loan obligation of any of the Debtors.
             **This is the outstanding principal amount for which the Debtors forecast they would be responsible
             under the worst case scenario should they not receive forgiveness of their original PPP Loan of
             $3,911,377 in full. The Debtors believe that they have met all requirements for total forgiveness of
             the PPP Loan, and as a result, the $2,100,000 listed as outstanding principal owed is contingent.


SMRH:4816-9870-4085.2                                        -7-
          Case:
Official Form 425A20-30748        Doc# for
                   Plan of Reorganization 117
                                            Small Filed:
                                                  Business01/02/21
                                                           Under ChapterEntered:
                                                                        11       01/02/21
                                                                              page 7        22:42:47   Page 19 of
                                                            39
        6. PPP Loan. On April 13, 2020, SUSAR obtained a loan of $3,911,377 from JPMorgan
        Chase Bank, N.A. (“Chase”), with whom it regularly banks, through the Payment Protection
        Program (the “PPP”), which was part of the Coronavirus Aid, Relief, and Economic Security
        Act. Throughout the first 16 weeks of the 24-week loan period, the Debtors spent
        approximately $2,865,925 of its PPP Loan proceeds on eligible liabilities, 94% of which
        ($2,696,077.17) the Debtors spent on payroll-related expenses. Prior to the Petition Date, the
        Debtors spent the balance of the PPP Loan proceeds. The Debtors believe they have
        complied with all PPP requirements and expect that SUSAR will obtain full forgiveness of the
        PPP Loan. The Debtors are currently working with Chase to process their application for
        forgiveness of the PPP Loan. The Debtors believe that under a “worst case scenario” as
        related to the disposition of the PPP Loan, there would be a determination that $2.1 million of
        the PPP Loan is ineligible for forgiveness and due and owing to Chase. The PPP Loan
        therefore is a contingent liability, which is reflected in the Scenario B liquidation analysis
        treating Chase as a non-priority unsecured claimant, and which Scenario B would be
        implemented only if the PPP Loan is not fully forgiven.

        67. Events Precipitating the Debtors’ Chapter 11 Petitions. The events precipitating the
        Debtors’ cases are now a familiar story. The global coronavirus pandemic and resulting orders
        issued by state, county, and city officials prohibiting restaurants from providing customers with
        dine-in services has decimated the Debtors’ retail dining operations. Due to the pandemic,
        SUSAR has had to cease operating its company-owned restaurant locations at least twice.
        Thereafter, once authorized to resume retail dining services, the Debtors have tried to adapt
        and provide dining services that range from take-out to outdoor dining to third-party delivery
        services. However, as Sizzler’s menu, and in particular its famed self-service Salad Bar (from
        which Sizzler restaurants derive upwards of 40% of their revenue), is neither targeted toward
        nor as adaptable to carry-out and delivery as other restaurants’ menus, both company- and
        franchisee-owned restaurant locations have been struggling.

        Indeed, the COVID-19 crisis has blighted the restaurant sector of the economy, especially
        restaurants like Sizzler that rely on serving guests primarily indoors. For the past six months,
        the Debtors have implemented drastic cost-cutting measures while making every effort to
        maximize sales as permitted by state and local authorities. Nevertheless, these
        unprecedented times and the resulting economic damage to the American restaurant and
        hospitality industry have not spared the Debtors.

        In addition to the current challenges to the Debtors’ traditional fare, however, many of the
        company-owned restaurant locations were struggling pre-pandemic. A variety of reasons,
        including recent increases to labor costs and local taxes have made it difficult for the Debtors
        to maintain profitability. Unable to operate at full capacity and subject to uncertainty for the
        foreseeable future, the Debtors have been unable to maintain cash flow sufficient to meet all of
        their financial obligations. Ultimately, the dramatic decline in revenues forced the Debtors to
        seek relief under subchapter V of chapter 11 of the Bankruptcy Code. The Debtors must now
        reorganize their liabilities and obtain an infusion of new operating funds, either in the form of
        loans, equity or both. The liabilities to restructure under this Plan include business loans, real
        property leases, certain obligations to former executive employees, and trade debt. The
        Debtors also intend to close some company-owned restaurants and already have rejected or
        intend to reject through this Plan real property leases related to the company-owned
        restaurants.


SMRH:4816-9870-4085.2                                        -8-
          Case:
Official Form 425A20-30748        Doc# for
                   Plan of Reorganization 117
                                            Small Filed:
                                                  Business01/02/21
                                                           Under ChapterEntered:
                                                                        11       01/02/21
                                                                              page 8        22:42:47   Page 20 of
                                                            39
        7. The Debtors’ Franchise Business. SUSAFR, as franchisor, is party to certain franchise,
        license, and sublicense agreements (collectively, the “Franchise Agreements”) with 34
        franchisees and sublicensees, which Franchise Agreements govern the operation of 98
        franchisee-owned and operated restaurants. Pursuant to the Franchise Agreements, the
        franchisees collectively owe to SUSAFR approximately $617,716 for outstanding royalties and
        Production & Marketing Fund fees.

        The Debtors do not have any monetary obligations to any franchisee. Pursuant to the Plan,
        the Debtors will assume all of the Franchise Agreements and continue performing all of their
        obligations thereunder. Thus, no franchisee, licensee, or sublicensee is a creditor of SUSAFR
        or any other Debtor. Accordingly, this Plan neither classifies nor provides for the treatment of
        franchisees, licensees, or sublicensees, except for the assumption of the Franchise
        Agreements. The franchisees are unimpaired under the Plan.

    B. Liquidation Analysis

        To confirm the Plan, the Court must find that all creditors and equity interest holders who do
        not accept the Plan will receive at least as much under the Plan as such claim and equity
        interest holders would receive in a chapter 7 liquidation. As noted above, the Debtors have
        prepared two liquidation analyses to account for (1) the scenario in which the PPP Loan is
        forgiven in full and (2) what the Debtors believe would be the “worst case scenario,” wherein
        $2.1 million of the PPP Loan is not forgiven. The Scenario A liquidation analysis is attached to
        the Plan as Exhibit A-1 and the Scenario B liquidation analysis is attached to the Plan as
        Exhibit A-2.

    C. Ability to make future plan payments and operate without further reorganization

        The Plan Proponent must also show that it will have enough cash over the life of the Plan to
        make the required Plan payments and operate the debtor’s business.

        The Plan Proponent has provided projected financial information applicable under both
        Scenario A and Scenario B as Exhibit B .

        The Plan Proponent’s financial projections show that the Debtor will have projected disposable
        income (as defined by § 1191(d) of the Bankruptcy Code) for the period described in §
        1191(c)(2) of $337,000.

        The final Plan payment is expected to be paid on December 31, 2025.

        You should consult with your accountant or other financial advisor if you have any
        questions pertaining to these projections.



Article 1: Summary

        This Plan under chapter 11 of the Bankruptcy Code proposes to pay creditors of each Debtor
        from the second tranche of the DIP Loan and cash flow and future income from operations.

         This Plan provides for:                   21        classesclass of priority claims; classes of secured
                                                             claims;
SMRH:4816-9870-4085.2                                        -9-
          Case:
Official Form 425A20-30748        Doc# for
                   Plan of Reorganization 117
                                            Small Filed:
                                                  Business01/02/21
                                                           Under ChapterEntered:
                                                                        11       01/02/21
                                                                              page 9        22:42:47   Page 21 of
                                                            39
                                                    3        classes of priority claims; classes of secured
                                                             claims;
                                                  910        classes of non-priority unsecured clams; and
                                                   2         clams; and classes of equity security holders.

        Non-priority unsecured creditors holding allowed claims will receive distributions, which the
        proponent of this Plan has valued at approximately seventeen cents on the dollar for Scenario
        A, and approximately eight cents on the dollar for Scenario B. This Plan also provides for the
        payment of administrative and priority claims.

        All creditors and equity security holders should refer to Articles 3 through 6 of this Plan for
        information regarding the precise treatment of their claim. A disclosure statement that provides
        more detailed information regarding this Plan and the rights of creditors and equity security
        holders has been circulated with this Plan.

        Your rights may be affected. You should read these papers carefully and discuss them
        with your attorney, if you have one. If you do not have an attorney, you may wish to
        consult one.

Article 2: Classification of Claims and Interests

 2.01    Class 1              All allowed claims entitled to priority under § 507(a) of the Code (except
                              administrative expense claims under § 507(a)(2), and priority tax claims
                              under § 507(a)(8)).
                              (a) Accrued but unliquidated employee wages, salaries, commissions, and
                              benefits                                                      $250,930.74
                              (b) Priority tax claims                                        $41,625.62
 2.02    Class 2              The secured claims of the following lenders, to the extent allowed as a
                              secured claim under § 506 of the Code.
                              (a) Kevin Perkins                                                  up to $2,000,000
                              (b) U.S. Bank                                                            $119,104.17
                              (c) Royal Bank America Leasing, L.P., fka Harbour Capital $14,891.42
 2.03    Class 3              All non-priority unsecured claims allowed under § 502 of the Code.
                              (a) Essential trade vendors (Sysco Corporation, P & R Paper Supply Co.,
                              Inc., and Worldwide Produce)                           $1,119,798.92
                              (b) General Trade Creditors                                              $310,318.79
                              (c) Counterparties to Assumed Contracts                                  $531,986.81
                              (d) Rejection Damages Claims                                         $1,208,040.00
                              (e) Certain Beneficiaries under the Senior Executive Retirement Plan (the
                              “SERP”)                                                    $199,040.76
                              (f) James A. Collins in his individual capacity as a Beneficiary under the
                              Senior Executive Retirement Plan (the “SERP”)                 $50,787.10
                              (g) James A. and Carol L. Collins, as trustees for the Collins Family Trust
                                                                                            $1,108,000

SMRH:4816-9870-4085.2                                       -10-
          Case:
Official Form 425A20-30748        Doc# for
                   Plan of Reorganization 117
                                            Small Filed:
                                                  Business01/02/21
                                                           Under ChapterEntered:
                                                                        11       01/02/21
                                                                              page 10       22:42:47    Page 22 of
                                                            39
                              (h) Unsecured Claims of Insiders                                       $2,899,500.00
                              (i) Unsecured Claim of Carson Sizz LLC                         $200,000200,000.00
                              (j) Unsecured Claim of JPMorgan Chase Bank, N.A.*                      $2,100,000.00
 2.04    Class 4              Equity interests of the Debtor SUSAA
                                                                        Total Shares         Total Percentage Interest
                              (a) Perkins US Financial                    1,229,722                    75.46%
                                  Services Pty Ltd as trustee
                                  for the KPUS Trust

                              (b) James A. & Carol Collins,                400,000                     24.54%
                                  as trustees of the Collins
                                  Family Trust
    *Class 3(j)’s claim of $2,100,000 is contingent upon whether the PPP Loan is forgiven in full.

Article 3: Treatment of Administrative Expense Claims, Priority Tax Claims, and Quarterly and
Court Fees

 3.01    Unclassified claims            Under section § 1123(a)(1), administrative expense claims, and
                                        priority tax claims are not in classes.

 3.02    Administrative                 Each holder of an administrative expense claim allowed under §
         expense claims                 503 of the Code, will be paid in full on the Effective Date of this
                                        Plan, in cash, or upon such other terms as may be agreed upon by
                                        the holder of the claim and the Debtor.

 3.03    Priority tax claims            Each holder of a priority tax claim will be paid on account of their
                                        allowed claim regular installment payments consistent with section
                                        1129(a)(9)(C).

 3.04    Statutory fees                 All fees required to be paid under 28 U.S.C. § 1930 that are owed
                                        on or before the Effective Date of this Plan have been paid or will
                                        be paid on the Effective Date.

 3.05    Prospective                    All quarterly fees required to be paid under 28 U.S.C. §
         quarterly fees                 1930(a)(6) or (a)(7) will accrue and be timely paid until the
                                        case is closed, dismissed, or converted to another chapter
                                        of the Code.



Article 4: Treatment of Claims and Interests Under the Plan

4.01    Claims and interests shall be treated as follows under this Plan:




SMRH:4816-9870-4085.2                                       -11-
          Case:
Official Form 425A20-30748        Doc# for
                   Plan of Reorganization 117
                                            Small Filed:
                                                  Business01/02/21
                                                           Under ChapterEntered:
                                                                        11       01/02/21
                                                                              page 11       22:42:47   Page 23 of
                                                            39
 Class                            Impairment Treatment
 Class 1(a) - Priority            Unimpaired Class 1(a) is unimpaired by this Plan, and each holder of
 Claims excluding                            an allowed Class 1(a) Priority Claim will retain theirits
 those in Article 3                          interests in the unliquidated value of theirits claims as set
                                             forth in the Debtors’ standard employment practices on
                                             the date on which such claim is allowed by a final non-
                                             appealable order.

                                                    Holders of allowed Class 1(a) Priority Claims are
                                                    unimpaired and deemed to accept the Plan.

 Class 1(b) - Priority            Unimpaired        Class 1(b) is unimpaired by this Plan, and each holder of
 Claims excluding                                   an allowed Class 1(b) Priority Claim will be paid in full, in
 those in Article 3                                 cash, upon the later of the Effective Date of this Plan, or
                                                    the date on which such claim is allowed by a final non-
                                                    appealable order.

                                                    Holders of allowed Class 1(b) Priority Claims are
                                                    unimpaired and deemed to accept the Plan.

 Class 2(a) – Secured             Unimpaired        Class 2(a) is unimpaired by this Plan, and each holder of
 Claim of Kevin                                     an allowed Class 2(a) Secured Claim will retain its
 Perkins.                                           interests under the relevant agreements, including
                                                    security agreements, by and between the Debtors and
                                                    Kevin Perkins.

                                                    Holders of allowed Class 2(a) Secured Claims are
                                                    unimpaired and deemed to accept the Plan.

 Class 2(b) – Secured             Unimpaired        Class 2(b) is unimpaired by this Plan, and each holder of
 Claim of U.S. Bank.                                an allowed Class 2(b) Secured Claim will retain its
                                                    interests under the relevant agreements, including
                                                    security agreements, by and between the Debtors and
                                                    U.S. Bank.

                                                    Holders of allowed Class 2(b) Secured Claims are
                                                    unimpaired and deemed to accept the Plan.

 Class 2(c) – Secured             Unimpaired        Class 2(c) is unimpaired by this Plan, and each holder of
 Claim of Royal Bank                                an allowed Class 2(c) Secured Claim will retain its
 America Leasing, L.P.                              interests under the relevant agreements, including
                                                    security agreements, by and between the Debtors and
                                                    Royal Bank America Leasing, L.P.

                                                    Holders of allowed Class 2(c) Secured Claims are
                                                    unimpaired and deemed to accept the Plan.

 Class 3(a) – Non-                Impaired          Class 3(a) is impaired by this Plan. Each holder of an
 Priority Unsecured                                 allowed Class 3(a) Non-Priority Unsecured Essential
                                                    Trade Claim will retain its claim as holders of allowed
                                                    Class 3(a) Non-Priority Unsecured Essential Trade
SMRH:4816-9870-4085.2                                       -12-
          Case:
Official Form 425A20-30748        Doc# for
                   Plan of Reorganization 117
                                            Small Filed:
                                                  Business01/02/21
                                                           Under ChapterEntered:
                                                                        11       01/02/21
                                                                              page 12       22:42:47   Page 24 of
                                                            39
 Class                            Impairment Treatment
 Essential Trade                             Claims will receive payment of their claims in full over the
 Creditors                                   term of the Plan or as agreed.

                                                    Holders of allowed Class 3(a) Non-Priority Unsecured
                                                    Essential Trade Claims are impaired and entitled to vote
                                                    on the Plan.

 Class 3(b) – Non-                Unimpaired        Class 3(b) is unimpaired by this Plan, and each holder of
 Priority Unsecured                                 an allowed Class 3(b) Non-Priority Unsecured Trade
 Trade Creditors                                    Claim will be paid in full, in cash, upon the later of the
                                                    Effective Date of this Plan, or the date on which such
                                                    claim is allowed by a final non-appealable order.

                                                    Holders of allowed Class 3(b) Non-Priority Unsecured
                                                    Trade Claims are unimpaired and deemed to accept the
                                                    Plan.

 Class 3(c) – Non-                Unimpaired        Class 3(c) is unimpaired by this Plan, and each holder of
 Priority Unsecured                                 an allowed Class 3(c) Non-Priority Unsecured Cure Claim
 Creditors that are                                 will be paid its agreed upon cure claim, as set forth on the
 counterparties to                                  schedule attached hereto as Exhibit C, in full, in cash,
 executory contracts to                             upon the later of the Effective Date of this Plan, or the
 be assumed by this                                 date on which such claim is allowed by a final non-
 Plan or in the Debtors’                            appealable order. Notwithstanding the foregoing, the
 bankruptcy cases                                   Debtors reserve their rights to (1) modify Exhibit C and
                                                    remove contracts until the Effective Date of the Plan and
                                                    (2) file a separate motion to assume or reject certain
                                                    unexpired executory contracts until the Effective Date of
                                                    the Plan. To the extent that the Debtors modify Exhibit C,
                                                    they will file an appropriate notice of modification prior to
                                                    the Effective Date.

                                                    Holders of allowed Class 3(c) Non-Priority Unsecured
                                                    Cure Claims are unimpaired and deemed to accept the
                                                    Plan.

 Class 3(d) – Non-                Impaired          Class 3(d) is impaired by this Plan, and each holder of an
 Priority Unsecured                                 allowed Class 3(d) Non-Priority Unsecured Rejection
 Creditors that are                                 Damages Claim will receive a pro rata distribution of the
 counterparties to                                  Debtors’ Projected Disposable Income over the term of
 executory contracts to                             the Plan.
 be rejected by this
 Plan or in the Debtors’                            Holders of allowed Class 3(d) Non-Priority Unsecured
 bankruptcy cases                                   Rejection Damages Claims are impaired and entitled to
                                                    vote on the Plan.




SMRH:4816-9870-4085.2                                       -13-
          Case:
Official Form 425A20-30748        Doc# for
                   Plan of Reorganization 117
                                            Small Filed:
                                                  Business01/02/21
                                                           Under ChapterEntered:
                                                                        11       01/02/21
                                                                              page 13       22:42:47   Page 25 of
                                                            39
 Class                            Impairment Treatment
 Class 3(e) – Non-                Unimpaired Class 3(e) is unimpaired by this Plan, and each holder of
 Priority Unsecured                          an allowed Class 3(e) Non-Priority Unsecured SERP
 Creditors who are                           Claim will retain his or her interest in the SERP. WRC will
 participants in the                         assume the SERP and resume their payment obligations
 SERP, other than                            under the SERP beginning on or before June 17, 2021, in
 James A. Collins.                           accordance with the terms of the SERP.

                                                    Holders of allowed Class 3(e) Non-Priority Unsecured
                                                    SERP Claims are unimpaired and deemed to accept the
                                                    Plan.

 Class 3(f) – Non-                Impaired          Class 3(f) is impaired by this Plan, and each holder of an
 Priority Unsecured                                 allowed Class 3(f) Non-Priority Unsecured Claim has
 Creditor and SERP                                  agreed to forego his claims under the SERP.
 participant James A.
 Collins.                                           Holders of allowed Class 3(f) Non-Priority Unsecured
                                                    SERP Claims are impaired and entitled to vote on the
                                                    Plan.

 Class 3(g) – Non-                Impaired          Class 3(g) is impaired by this Plan, and each holder of an
 Priority Unsecured                                 allowed Class 3(g) Non-Priority Unsecured Loan Claim
 Lender James A. and                                has agreed to forgive its respective loan to the Debtors.
 Carol L. Collins as
 trustees for The                                   Holders of allowed Class 3(g) Non-Priority Unsecured
 Collins Family Trust                               Loan Claims are impaired and entitled to vote on the
                                                    Plan.

 Class 3(h) – Non-                Impaired          Class 3(h) is impaired by this Plan. On or before the
 Priority Unsecured                                 Effective Date of the Plan, each holder of a Class 3(h)
 Lenders Perkins US                                 Non-Priority Unsecured Loan Claim against the Debtors
 Investment                                         pursuant to certain promissory notes will have forgiven all
 Corporation Pty Ltd,                               or some of the loans made to the Debtors or converted all
 Kevin Perkins, in his                              or some of the debt into equity interests in the
 individual capacity,                               Reorganized Debtors.
 Kevin Perkins and
 Laura Perkins, as                                  Holders of allowed Class 3(h) Non-Priority Unsecured
 trustees for The K&L                               Loan Claims are impaired and entitled to vote on the
 Perkins Super Fund                                 Plan.

 Class 3(i) – Non-                Unimpaired        Class 3(i) is unimpaired by this Plan, and each holder of a
 Priority Unsecured                                 Class 3(i) Non-Priority Unsecured Carson Sizz Claim will
 Lender Carson Sizz                                 retain its interest in that certain Revolving Loan
 LLC                                                Agreement, as amended by that Amendment to Revolving
                                                    Loan Agreement dated March 24, 2020 (as amended, the
                                                    “Carson Sizz Agreement”) as the Debtors intend to
                                                    assume the Carson Sizz Agreement by this Plan.




SMRH:4816-9870-4085.2                                       -14-
          Case:
Official Form 425A20-30748        Doc# for
                   Plan of Reorganization 117
                                            Small Filed:
                                                  Business01/02/21
                                                           Under ChapterEntered:
                                                                        11       01/02/21
                                                                              page 14       22:42:47   Page 26 of
                                                            39
 Class                            Impairment Treatment
                                             Holders of allowed Class 3(i) Non-Priority Unsecured
                                             Carson Sizz Claims are unimpaired and deemed to
                                             accept the Plan.

 Class 3(j) – Non-priority Impaired                 Class 3(j) is impaired by the Plan. The Debtors anticipate
 Unsecured Lender                                   that the Small Business Administration will forgive
 JPMorgan Chase                                     SUSAR’s PPP Loan in full. The Debtors forecast that
 Bank, N.A.                                         under the “worst case scenario,” $2.1 million of the PPP
                                                    Loan will not be forgiven, in which case they will be
                                                    required to implement Scenario B and the holders of
                                                    Class 3(j) claims will only receive a pro-rata return on
                                                    their claims. The claims of the holders of Class 3(j) are
                                                    therefore contingent.

                                                    Holders of allowed Class 3(j) Non-Priority Unsecured
                                                    Loan Claims are impaired and entitled to vote on the
                                                    Plan.

 Class 4(a) – Equity              Impaired          Class 4(a) is impaired by the Plan. On the Effective Date
 interest of Perkins US                             of the Plan, all holders of Class 4(a) Interests will have
 Financial Services Pty                             cancelled all or some of its equity interest in SUSAA or
 Ltd as trustee for the                             converted all or some of its equity interest into equity
 KPUS Trust                                         interests in the Reorganized Debtors.

                                                    Holders of allowed Class 4(a) Interests are impaired and
                                                    entitled to vote on the Plan.

 Class 4(b) Equity       Impaired                   Class 4(b) is impaired. On the Effective Date of the Plan,
 interests of James A. &                            the Interests of Class 4(b) equity interest holders will be
 Carol L. Collins, as                               cancelled. Holders of Class 4(b) interests have agreed to
 trustees of The Collins                            such treatment under the Plan.
 Family Trust
                                                    Holders of allowed Class 4(a) Interests are impaired and
                                                    entitled to vote on the Plan.




SMRH:4816-9870-4085.2                                       -15-
          Case:
Official Form 425A20-30748        Doc# for
                   Plan of Reorganization 117
                                            Small Filed:
                                                  Business01/02/21
                                                           Under ChapterEntered:
                                                                        11       01/02/21
                                                                              page 15       22:42:47   Page 27 of
                                                            39
Article 5: Allowance and Disallowance of Claims

 5.01    Disputed claim           A disputed claim is a claim that has not been allowed or disallowed by a
                                  final non- appealable order, and as to which either:
                                  (i) a proof of claim has been filed or deemed filed, and the Debtors or
                                      another party in interest has filed an objection; or

                                  (ii) no proof of claim has been filed, and the Debtors has scheduled
                                       such claim as disputed, contingent, or unliquidated.

 5.02    Delay of                 No distribution will be made on account of a disputed claim unless such
         distribution on a        claim is allowed by a final non-appealable order.
         disputed claim
 5.03    Settlement of            The Debtors will have the power and authority to settle and compromise
         disputed claims          a disputed claim with court approval and compliance with Rule 9019 of
                                  the Federal Rules of Bankruptcy Procedure.


Article 6: Provisions for Executory Contracts and Unexpired Leases

 6.01    Assumed                  (a) Certain of the Debtors will assume, and if applicable assign, the
         executory                    executory contracts and unexpired leases set forth on Exhibit C as of
         contracts and                the Effective Date of the Plan, provided, however, that the Debtors
         unexpired                    reserve their rights to (i) modify Exhibit C and remove contracts until
         leases                       the Effective Date of the Plan and (ii) file a separate motion to
                                      assume or reject certain unexpired executory contracts until the
                                      Effective Date of the Plan. To the extent that the Debtors modify
                                      Exhibit C, they will file an appropriate notice of modification with the
                                      Court prior to the Effective Date of the Plan.
                                  (b) Except for executory contracts and unexpired leases that have been
                                      assumed, and if applicable assigned, before the Effective Date or
                                      under section 6.01(a) of this Plan, or that are the subject of a
                                      pending motion to assume, and if applicable assign, the Debtors will
                                      be conclusively deemed to have rejected all executory contracts and
                                      unexpired leases as of the Effective Date.
                                      A proof of a claim arising from the rejection of an executory contract
                                      or unexpired lease under this section must be filed no later than the
                                      45th day after the entry of the order confirming this Plan.


Article 7: Means for Implementation of the Plan

                                  Funding for the Plan will be provided by Kevin Perkins (the “DIP
                                  Lender”). Prior to the Petition Date the DIP Lender made a loan (the
                                  “Pre-Petition Loan”) to the Debtors. The Pre-Petition Loan Documents
                                  and all liabilities and obligations thereunder are secured by all personal
                                  property assets of the Debtors under the terms of the Pre-Petition Loan
SMRH:4816-9870-4085.2                                       -16-
          Case:
Official Form 425A20-30748        Doc# for
                   Plan of Reorganization 117
                                            Small Filed:
                                                  Business01/02/21
                                                           Under ChapterEntered:
                                                                        11       01/02/21
                                                                              page 16       22:42:47   Page 28 of
                                                            39
                                  Documents (the “Pre-Petition Loan Collateral”). The foregoing security
                                  interest has been perfected by the filing of a financial statement with the
                                  Delaware Department of State, Initial Filing No. 2020 6183000 (the
                                  “Financing Statement”).
                                  The DIP Lender has agreed to (1) provide post-petition financing in the
                                  amount of up to $2,000,000 under sections 361, 362, 364(c)(2),
                                  364(c)(3), and 364(d) of the Bankruptcy Code (collectively, the “Debtor
                                  in Possession Credit Facility”); and (2) permit use of the DIP Lenders’
                                  cash collateral through confirmation of the Debtors’ Plan, upon certain
                                  terms and conditions, including the provision of adequate protection
                                  under section 361 of the Bankruptcy Code subject to final Court
                                  approval.
                                  If an Event of Default (as such term is defined in that Final Order
                                  Approving Stipulation Regarding Use of Cash Collateral, Provision of
                                  Adequate Protection and Debtor in Possession Financing entered on
                                  November 24, 2020 as Docket No. 85) under the Debtor in Possession
                                  Credit Facility occurs that the DIP Lender chooses to enforce (and only
                                  if such Event of Default is chosen to be enforced by the DIP Lender),
                                  and if the Debtors do not convert their cases to ones under chapter 7 of
                                  the Bankruptcy Code, then the Debtors shall consult with Mark Sharf,
                                  the duly appointed Subchapter V Trustee in the Debtors’ bankruptcy
                                  cases, regarding the retention of an investment banker or business
                                  broker (the “Investment Banker”) to assist the Debtors with the
                                  marketing and sale of the within estates’ assets (including substantially
                                  all of their assets), and if the Trustee consents to the Debtor’s selection
                                  of such Investment Banker the Debtor shall file an application with this
                                  Court for authority to employ such Investment Banker. Subject to Court
                                  approval of the employment of the proposed Investment Banker, the
                                  Debtors shall market their assets for sale for a period of six months (the
                                  “Marketing Period”), during which time the Automatic Stay shall prohibit
                                  the DIP Lender from enforcing its rights.
                                      a. During the Marketing Period, the Debtors shall ensure that the
                                         proposed sale process results in a fair, arms’-length transaction,
                                         including by providing to the Subchapter V Trustee full and
                                         unfettered access to the Investment Banker and all
                                         communications between the Debtors and the Investment
                                         Banker.
                                      b. During the Marketing Period and so long as the cases are in
                                         chapter 11, the Debtors will continue to operate their business to
                                         preserve and maximize the going concern value of the Debtors’
                                         estates.
                                      c. In the event that the Subchapter V Trustee determines that the
                                         sale process is not proceeding fairly to result in an arms’-length
                                         transaction to be entered into in good faith, the Subchapter V
                                         Trustee may seek relief from the Court and raise any concerns on
                                         7 days’ notice to the Debtors, the DIP Lender, and all parties on
                                         the Court’s NEF service list, as well as the United States Trustee.
SMRH:4816-9870-4085.2                                       -17-
          Case:
Official Form 425A20-30748        Doc# for
                   Plan of Reorganization 117
                                            Small Filed:
                                                  Business01/02/21
                                                           Under ChapterEntered:
                                                                        11       01/02/21
                                                                              page 17       22:42:47   Page 29 of
                                                            39
                                  In the event that the Debtors’ bankruptcy cases are converted to chapter
                                  7, either before or after the occurrence of an Event of Default that is
                                  enforced by the DIP Lender (and only if the Event of Default is enforced
                                  by the DIP Lender), or after the commencement of the Marketing Period,
                                  the chapter 7 trustee shall have an opportunity to sell the Debtors’
                                  assets for a period of no less than six months (the “Trustee Sale
                                  Period”) during which time the Automatic Stay shall continue to apply to
                                  the DIP Lender. Notwithstanding the foregoing, the chapter 7 trustee
                                  shall not be obligated to operate the Debtors’ business.
                                  If an agreement for the sale of the Debtors’ assets cannot be secured
                                  during the Marketing Period or the Trustee Sale Period as applicable,
                                  the DIP Lender shall be entitled to seek relief from stay to enforce its
                                  rights on 7 days’ notice to the Debtors, the Subchapter V Trustee, and
                                  all parties on the Court’s NEF service list, as well as the United States
                                  Trustee.
                                  Upon confirmation of the Plan and the occurrence of the Effective Date,
                                  the Debtors’ current management will continue in their day-to-day
                                  management of the Debtors and also administer the Plan., including, but
                                  not limited to, the filing of any objections to proofs of claim filed and
                                  asserted against the Debtors. Concurrent with emergence from chapter
                                  11, certain of the Debtors may transfer substantially all of their assets to
                                  their co-Debtor affiliates, liquidate, and dissolve to consolidate the
                                  Debtors’ collective assets and restructure their corporate structure.
                                  From the Effective Date, the DIP Lender, or an entity affiliated with the
                                  DIP Lender, will own 100% of the shares of the new parent entity of the
                                  Debtors. Prior to the confirmation hearing on this PlanEffective Date, or
                                  as soon thereafter as is practicable, the Debtors will file, as a
                                  supplement to this Plan, Amended Organizational Documents as
                                  described in greater detail inwith comply with Section 8.07 hereof and
                                  amend their respective organizational documents.
                                  The senior executives of the Debtors will remain in place to manage the
                                  business of the Debtors, pursuant to an incentive scheme that will
                                  reduce their annual salary but provide the opportunity for increased
                                  compensation based upon satisfaction of certain EBITDA milestones.
                                  The senior executives will work under the supervision of a newly
                                  constituted board, chaired by Kevin Perkins, the DIP Lender. Mr. Kevin
                                  Perkins is a veteran of the restaurant industry and is extremely
                                  experienced. Mr. Kevin Perkins will be joined on the board by
                                  Christopher Perkins, the Debtors’ President and Chief Services Officer,
                                  and Timothy Perkins, the Debtors’ Chief Strategy Officer.
                                  The Debtors are confident that the Debtor in Possession Credit Facility
                                  will provide sufficient cash collateral to ensure the Debtors can pay their
                                  debts as and when they become due and payable, until such time as the
                                  Debtors’ business generates enough disposable income to do so
                                  without external assistance.



SMRH:4816-9870-4085.2                                       -18-
          Case:
Official Form 425A20-30748        Doc# for
                   Plan of Reorganization 117
                                            Small Filed:
                                                  Business01/02/21
                                                           Under ChapterEntered:
                                                                        11       01/02/21
                                                                              page 18       22:42:47   Page 30 of
                                                            39
Article 8: General Provisions

 8.01    Definitions and          The definitions and rules of construction set forth in §§ 101 and 102 of
         rules of                 the Code shall apply when terms defined or construed in the Code are
         construction             used in this Plan, and they are supplemented by the following
                                  definitions: N/A
 8.02    Effective date           The Effective Date of this Plan shall be the first business day following
                                  the date that is 14 days after the entry of the confirmation order. If,
                                  however, a stay of the confirmation order is in effect on that date, the
                                  Effective Date will be the first business day after the date on which the
                                  stay expires or is otherwise terminated.
 8.03    Severability             If any provision in this Plan is determined to be unenforceable, the
                                  determination will in no way limit or affect the enforceability and
                                  operative effect of any other provision of this Plan.
 8.04    Binding Effect           The rights and obligations of any entity named or referred to in this Plan
                                  will be binding upon, and will inure to the benefit of the successors or
                                  assigns of such entity.
 8.05    Captions                 The headings contained in this Plan are for convenience of reference
                                  only and do not affect the meaning or interpretation of this Plan.
 8.06    Controlling              Unless a rule of law or procedure is supplied by federal law (including
         effects                  the Code or the Federal Rules of Bankruptcy Procedure), the laws of the
                                  State of Delaware govern this Plan and any agreements, documents,
                                  and instruments executed in connection with this Plan, except as
                                  otherwise provided in this Plan.
 8.07    Corporate                The Debtors shall amend their respective organizational documents (the
         governance               “Amended Organizational Documents”), which shall amend or succeed
                                  the certificates or articles of incorporation, by-laws and other
                                  organizational documents of the reorganized Debtors to satisfy the
                                  provisions of the Plan and the Bankruptcy Code, and will (i) include,
                                  among other things, pursuant to section 1123(a)(6) of the Bankruptcy
                                  Code, a provision prohibiting the issuance of non-voting equity
                                  securities, but only to the extent required by section 1123(a)(6) of the
                                  Bankruptcy Code; (ii) authorize the issuance of New Common Stock in
                                  an amount not less than the amount necessary to permit the
                                  distributions thereof required or contemplated by the Plan; and (iii) to the
                                  extent necessary or appropriate, include such provisions as may be
                                  needed to effectuate and consummate the Plan and the transactions
                                  contemplated herein. After the Effective Date, the Reorganized Debtors
                                  may amend and restate their certificates or articles of incorporation and
                                  by-laws, and other applicable organizational documents, as permitted by
                                  applicable law.
 8.08    Retention of             Following the Effective Date, the Bankruptcy Court shall retain
         Jurisdiction             exclusive jurisdiction of all matters arising under, arising out of, or
                                  related to, the Chapter 11 Case, this Plan and the Confirmation Order



SMRH:4816-9870-4085.2                                       -19-
          Case:
Official Form 425A20-30748        Doc# for
                   Plan of Reorganization 117
                                            Small Filed:
                                                  Business01/02/21
                                                           Under ChapterEntered:
                                                                        11       01/02/21
                                                                              page 19       22:42:47   Page 31 of
                                                            39
                                  pursuant to, and for the purposes of, §§ 105(a) and 1142 of the
                                  Bankruptcy Code and for, among other things, the following purposes:

                                  (a) to determine the allowance or classification of Claims and to hear
                                      and determine any objections thereto;

                                  (b) to determine any and all motions, adversary proceedings,
                                      applications, contested matters and other litigated matters under
                                      the Bankruptcy Code or arising in or related to the Chapter 11 Case
                                      that may be pending in the Bankruptcy Court on, or initiated after,
                                      the Effective Date;

                                  (c) to enter and implement such orders as may be appropriate in the
                                      event the Confirmation Order is for any reason stayed, revoked,
                                      modified, or vacated;

                                  (d) to issue such orders in aid of the execution, implementation and
                                      consummation of this Plan to the extent authorized by § 1142 of the
                                      Bankruptcy Code or otherwise;

                                  (e) to construe and take any action to enforce this Plan;

                                  (f) to reconcile any inconsistency in any order of the Bankruptcy Court,
                                      including, without limitation, the Confirmation Order;

                                  (g) to modify this Plan pursuant to § 1127 of the Bankruptcy Code, or
                                      to remedy any apparent non-material defect or omission in this
                                      Plan, or to reconcile any non-material inconsistency in this Plan so
                                      as to carry out its intent and purposes;

                                  (h) to hear and determine all applications for compensation and
                                      reimbursement of expenses of Professionals under §§ 328(a), 330,
                                      331, 333, 503(b) or 1103 of the Bankruptcy Code;

                                  (i) to determine any requests for payment of Priority Tax Claims,
                                      Priority Non-Tax Claims or Administrative Expense Claims;

                                  (j) to hear and determine disputes arising in connection with the
                                      interpretation, implementation, or enforcement of this Plan;

                                  (k) to consider and act on the compromise and settlement or payment
                                      of any Claim against the Debtors, the Reorganized Debtors or their
                                      Estates;

                                  (l) to recover all assets of the Debtors and property of the Debtors’
                                      Estates, wherever located;

                                  (m) to hear and determine Causes of Action brought by the
                                     Reorganized Debtors; provided, however, that nothing in the
                                     retention of jurisdiction under this clause (m) shall be construed as

SMRH:4816-9870-4085.2                                       -20-
          Case:
Official Form 425A20-30748        Doc# for
                   Plan of Reorganization 117
                                            Small Filed:
                                                  Business01/02/21
                                                           Under ChapterEntered:
                                                                        11       01/02/21
                                                                              page 20       22:42:47   Page 32 of
                                                            39
                                      a determination that the Bankruptcy Court has or does not have
                                      jurisdiction to hear and determine any Causes of Action;

                                  (n) to determine all questions and disputes regarding title and/or
                                      ownership to the assets of the Debtors, the Reorganized Debtors or
                                      the Estate;

                                  (o) to issue injunctions, enter and implement other orders or to take
                                      such other actions as may be necessary or appropriate to restrain
                                      interference by any Person with consummation, implementation or
                                      enforcement of this Plan or the Confirmation Order;

                                  (p) to remedy any breach or default occurring under this Plan;

                                  (q) to resolve and finally determine all disputes that may relate to,
                                      impact on or arise in connection with this Plan;

                                  (r) to determine such other matters and for such other purposes as
                                      may be provided in the Confirmation Order;

                                  (s) to hear any other matter consistent with the provisions of the
                                      Bankruptcy Code; and

                                  (t) to enter a final decree closing the Chapter 11 Case.



Article 9: Discharge

                                  If the Debtor’s Plan is confirmed under § 1191(a), on the Effective Date
                                  of the Plan, the Debtor will be discharged from any debt that arose
                                  before confirmation of this Plan, to the extent specified in §
                                  1141(d)(1)(A) of the Code, except that the Debtor will not be
                                  discharged of any debt:

                                           (i)     imposed by this Plan; or
                                           (ii)    to the extent provided in § 1141(d)(6).

                                  If the Debtor’s Plan is confirmed under § 1191(b), confirmation of this
                                  Plan does not discharge any debt provided for in this Plan until the
                                  court grants a discharge on completion of all payments due within the
                                  first 3 years of this Plan, or as otherwise provided in § 1192 of the
                                  Code. The Debtor will not be discharged from any debt:

                                           (iii)   on which the last payment is due after the first 5 years
                                                   of the plan, or as otherwise provided in § 1192; or
                                           (iv)    excepted from discharge under § 523(a) of the Code,
                                                   except as provided in Rule 4007(c) of the Federal Rules
                                                   of Bankruptcy Procedure.


SMRH:4816-9870-4085.2                                       -21-
          Case:
Official Form 425A20-30748        Doc# for
                   Plan of Reorganization 117
                                            Small Filed:
                                                  Business01/02/21
                                                           Under ChapterEntered:
                                                                        11       01/02/21
                                                                              page 21       22:42:47   Page 33 of
                                                            39
Article 10:: Other Provisions

                                    N/A


                                 Respectfully submitted


                                     /s/ Christopher Perkins                       Christopher Perkins
                                 Signature of the Plan Proponent                             Printed Name




                                     /s/ Ori Katz                                  Ori Katz
                                 Signature of the Attorney for                               Printed Name
                                     the Plan Proponent




SMRH:4816-9870-4085.2                                       -22-
          Case:
Official Form 425A20-30748        Doc# for
                   Plan of Reorganization 117
                                            Small Filed:
                                                  Business01/02/21
                                                           Under ChapterEntered:
                                                                        11       01/02/21
                                                                              page 22       22:42:47   Page 34 of
                                                            39
                                  Summary report:
       Litera® Change-Pro for Word 10.10.0.103 Document comparison done on
                                 1/2/2021 9:56:00 PM
      Style name: SMRH Standard
      Intelligent Table Comparison: Active
      Original DMS: nd://4816-1500-5902/10/Form B425a - Form SBRA Ch. 11
      Plan.docx
      Modified DMS: nd://4816-9870-4085/2/Second Modified Plan 1-2-2021 Form
      B425a - Form SBRA Ch. 11 Plan.docx
      Changes:
      Add                                                      37
      Delete                                                   36
      Move From                                                1
      Move To                                                  1
      Table Insert                                             8
      Table Delete                                             4
      Table moves to                                           0
      Table moves from                                         0
      Embedded Graphics (Visio, ChemDraw, Images etc.)         0
      Embedded Excel                                           0
      Format changes                                           0
      Total Changes:                                           87




Case: 20-30748   Doc# 117   Filed: 01/02/21   Entered: 01/02/21 22:42:47   Page 35 of
                                         39
  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                     Exhibit B
Case: 20-30748   Doc# 117   Filed: 01/02/21   Entered: 01/02/21 22:42:47   Page 36 of
                                         39
                                                                                                                                                                               Take out              Outdoor
Store No     Franchisee                                 Store Address                                        Store City       Store State   Store Zip     Status               3rd Party   Dine in   Dining
        43   Bengal Tigers International of Orange, Inc 584 N. Tustin Ave                                    Orange           CA                 92867    Closed                    ‐            ‐        ‐
        69   BMW Management, Inc.                       900 Real Road                                        Bakersfield      CA                 93309    Closed                    ‐            ‐        ‐
        80   Sizzling Platter, LLC                      2111 S 1300 Street East (Sugarhouse)                 Salt Lake City   UT                 84106    Closed                    ‐            ‐        ‐
        91   K.N.S.P. Corporation                       1501 Trancas St                                      Napa             CA                 94558    Closed                    ‐            ‐        ‐
       250   Double S Foods, L.L.C.                     3390 Broadway                                        North Bend       OR                 97459    Closed                    ‐            ‐        ‐
       305   Double S Foods, L.L.C.                     1151 Lancaster Drive NE                              Salem            OR                 97301    Closed                    ‐            ‐        ‐
       420   Joe's LLC                                  16615 Southcenter Parkway                            Tukwila          WA                 98188    Closed                    ‐            ‐        ‐
       454   Double S Foods, L.L.C.                     700 Biddle Road                                      Medford          OR                 97504    Closed                    ‐            ‐        ‐
       585   Prestige Foods, Inc.                       15900 Monterey Road                                  Morgan Hill      CA                 95037    Closed                    ‐            ‐        ‐
       927   Double S Foods, L.L.C.                     2506 South 6th Street                                Klamath Falls    OR                 97601    Closed                    ‐            ‐        ‐
      1060   Plaza International Restaurant Inc.        7602 Irlo Bronson Highway                            Kissimmee        FL                 34747    Closed                    ‐            ‐        ‐
      1146   Multi Systems Restaurants Inc.             Calle Gautier Benitez & DeGetau Avenue               Caguas           PR                    725   Closed                    ‐            ‐        ‐
      1205   Multi Systems Restaurants Inc.             Carretera #2 Km 50.0 ‐ Local 36 ‐ Bo Bajura Afuera   Manati           PR                    674   Closed                    ‐            ‐        ‐
      1206   Haeng Cho Swartz                           201 Davis Street                                     San Leandro      CA                 94577    Closed                    ‐            ‐        ‐
      1209   Multi Systems Restaurants Inc.             Carretera #1 Km 56.2 ‐ Bo. Montellano                Cayey            PR                    736   Closed                    ‐            ‐        ‐
      1231   Mc Daniel Restaurant Group, Inc.           1050 S Country Club Dr                               Mesa             AZ                 85210    Closed                    ‐            ‐        ‐
      1239   Best Salad Bar, LLC                        1785 Challenge Way                                   Sacramento       CA                 95815    Closed                    ‐            ‐        ‐
        96   Double S Foods, L.L.C.                     1010 Postal Way AKA Gateway                          Springfield      OR                 97477    Temp Closed               ‐            ‐        ‐
       124   Alamo Trust                                1908 W. Beverly Blvd.                                Montebello       CA                 90640    Temp Closed               ‐            ‐        ‐
       171   Imad Boukai                                1101 W Hobsonway                                     Blythe           CA                 92225    Temp Closed               ‐            ‐        ‐
       246   Double S Foods, L.L.C.                     2148 Santiam Highway                                 Albany           OR                 97322    Temp Closed               ‐            ‐        ‐
       374   H and R 111 Foods, Inc                     936 Ocean Beach Highway                              Longview         WA                 98632    Temp Closed               ‐            ‐        ‐
       431   Sizzling Platter, LLC                      1240 South State                                     Orem             UT                 84057    Temp Closed               ‐            ‐        ‐
       442   El Centro Sizzler, Inc.                    707 North Imperial Avenue                            El Centro        CA                 92243    Temp Closed               ‐            ‐        ‐
       552   Double S Foods, L.L.C.                     1871 N 7th Street                                    Grants Pass      OR                 97526    Temp Closed               ‐            ‐        ‐
       576   Five Reese, Inc.                           2121 W Caldwell                                      Visalia          CA                 93277    Temp Closed               ‐            ‐        ‐
       670   Sizzling Platter, LLC                      575 West 500 South                                   Bountiful        UT                 84010    Temp Closed               ‐            ‐        ‐
       687   Five Reese, Inc.                           402 N Eleventh Ave                                   Hanford          CA                 93230    Temp Closed               ‐            ‐        ‐
       841   Five Reese, Inc.                           3121 West Shaw                                       Fresno           CA                 93711    Temp Closed               ‐            ‐        ‐
       879   BMW Management, Inc.                       3805 Plaza Dr                                        Oceanside        CA                 92056    Temp Closed               ‐            ‐        ‐
      1213   BMW Management, Inc.                       4445 Imperial Avenue                                 San Diego        CA                 92113    Temp Closed               ‐            ‐        ‐
      1228   BMW Management, Inc.                       6009 Florin Rd                                       Sacramento       CA                 95823    Temp Closed               ‐            ‐        ‐
      1236   AAA Sizzle, Inc.                           3101 Walnut Ave                                      Fremont          CA                 94538    Temp Closed               ‐            ‐        ‐
       316   C Food Concepts, Inc                       24107 Hesperian Blvd                                 Hayward          CA                 94545    Management Agreement      ‐            ‐        ‐
       574   C Food Concepts, Inc                       2855 Augustine Drive                                 Santa Clara      CA                 95051    Management Agreement      ‐            ‐        ‐
       657   C Food Concepts, Inc                       13570 Lincoln Way                                    Auburn           CA                 95603    Management Agreement      ‐            ‐        ‐
       691   C Food Concepts, Inc                       5815 Madison Ave                                     Sacramento       CA                 95814    Management Agreement      ‐            ‐        ‐
       882   C Food Concepts, Inc                       1515 Fitzgerald Drive                                Pinole           CA                 94564    Management Agreement      ‐            ‐        ‐
      6345   Carson Sizz, LLC                           20755 S Avalon Blvd                                  Carson           CA                 90746    Management Agreement      ‐            ‐        ‐
       228   Double S Foods, L.L.C.                     1156 N.W. Garden Valley Blvd.                        Roseburg         OR                 97471    Purchase Agreement        ‐            ‐        ‐
        53   Paramin Corp.                              10315 Lakewood Blvd                                  Downey           CA                 90241    Open                      X            ‐        ‐
        83   BMW Management, Inc.                       10153 Artesia Blvd                                   Bellflower       CA                 90706    Open                      X            ‐        ‐
       101   VMC Enterprises, Inc.                      7902 Orangethorpe Avenue                             Buena Park       CA                 90621    Open                      X            ‐        ‐
       142   Sizzling Platter, LLC                      3429 S Redwood Road                                  Salt Lake City   UT                 84119    Open                      X           X         ‐
       361   BMW Management, Inc.                       1100 West Covina Parkway                             West Covina      CA                 91790    Open                      X            ‐        ‐
       392   A.R.R., Inc.                               10471 Los Alamitos Blvd                              Los Alamitos     CA                 90720    Open                      X            ‐        ‐



                                  Case: 20-30748                 Doc# 117             Filed: 01/02/21                Entered: 01/02/21 22:42:47                      Page 37 of
                                                                                                   39
                                                                                                                                                                Take out              Outdoor
Store No     Franchisee                         Store Address                                      Store City        Store State   Store Zip     Status         3rd Party   Dine in   Dining
       409   BMW Management, Inc.               23501 El Toro Road                                 Lake Forest       CA                 92630    Open                X            ‐        ‐
       425   AAA Sizzle, Inc.                   2910 Aborn Square                                  San Jose          CA                 95121    Open                X            ‐        ‐
       427   Joe's LLC                          10204 S. Tacoma Way                                Tacoma            WA                 98499    Open                ‐           X         ‐
       429   Brax Management, LLC               2105 S. Milton Road                                Flagstaff         AZ                 86001    Open                ‐           X         ‐
       434   MFM Group, LLC                     501 Caldwell Blvd.                                 Nampa             ID                 83651    Open                X           X         ‐
       439   Sizzling Platter, LLC              1165 North Main Street                             Logan             UT                 84321    Open                X           X         ‐
       466   Franchise Investment Corporation   1401 N Harbor Blvd.                                Fullerton         CA                 92835    Open                X            ‐        ‐
       517   GO Family Restaurants, LLC         9480 Warner Ave                                    Fountain Valley   CA                 92708    Open                X            ‐        ‐
       522   AAA Sizzle, Inc.                   1011 Veterans Blvd                                 Redwood City      CA                 94063    Open                X            ‐        ‐
       541   Sizzling Platter, LLC              20 West 9000 South                                 Sandy             UT                 84070    Open                X           X         ‐
       545   BMW Management, Inc.               2228 S Mountain Ave                                Ontario           CA                 91762    Open                X            ‐        ‐
       547   Sizzling Platter, LLC              1000 Pocatello Creek Road                          Pocatello         ID                 83201    Open                ‐           X         ‐
       549   BMW Management, Inc.               3416 Dale Road                                     Modesto           CA                 95356    Open                X            ‐        ‐
       556   KRN Enterprises, Inc.              42137 Big Bear Blvd.                               Big Bear Lake     CA                 92315    Open                X            ‐        ‐
       588   Sizzling Platter, LLC              1171 North 400 West                                Layton            UT                 84041    Open                X           X         ‐
       596   BMW Management, Inc.               2650 Mt. Vernon Ave                                Bakersfield       CA                 93306    Open                X            ‐        ‐
       609   Joe's LLC                          615 East Prater Way                                Sparks            NV                 89431    Open                ‐           X         ‐
       613   TKM Restaurants, Inc.              926 N. Highway 491                                 Gallup            NM                 87301    Open                X            ‐        ‐
       629   AAA Sizzle, Inc.                   5025 Juniperro Serra Blvd                          Colma             CA                 94015    Open                X            ‐        ‐
       650   Sizzling Platter, LLC              719 Blue Lakes Blvd. North                         Twin Falls        ID                 83301    Open                ‐           X         ‐
       660   Sizzling Platter, LLC              2380 East 17th Street                              Idaho Falls       ID                 83404    Open                ‐           X         ‐
       671   BMW Management, Inc.               25035 Sunnymead Blvd                               Moreno Valley     CA                 92553    Open                X            ‐        ‐
       679   BMW Management, Inc.               1334 West Olive Avenue                             Merced            CA                 95348    Open                X            ‐        ‐
       682   AIM Investments, Inc.              1800 S Waterman Ave                                San Bernardino    CA                 92408    Open                X            ‐        ‐
       698   BMW Management, Inc.               1750 West Ramsey                                   Banning           CA                 92220    Open                X            ‐        ‐
       786   Dedco, Inc.                        199 North Main Street                              Cedar City        UT                 84720    Open                ‐            ‐        ‐
       836   McDaniel Restaurant Group, Inc     5060 W Indian School Road                          Phoenix           AZ                 85031    Open                X           X         ‐
       839   Zaher Services, Inc                16275 Harbor Blvd                                  Fountain Valley   CA                 92708    Open                X            ‐        ‐
       856   BMW Management, Inc.               16988 East Main Street                             Hesperia          CA                 92345    Open                X            ‐        ‐
       860   BMW Management, Inc.               4762 W Florida Ave                                 Hemet             CA                 92545    Open                X            ‐        ‐
       875   Sizzling Platter, LLC              1385 S. University Ave                             Provo             UT                 84601    Open                ‐           X         ‐
       970   BMW Management, Inc.               91 West Nuevo Road                                 Perris            CA                 92571    Open                X            ‐        ‐
       989   BMW Management, Inc.               40489 Murrieta Hot Springs Road                    Murrieta          CA                 92563    Open                X            ‐        ‐
      1040   BMW Management, Inc.               872 Onstott Road                                   Yuba City         CA                 95991    Open                X            ‐        ‐
      1055   BMW Management, Inc.               1862 East Hammer Land                              Stockton          CA                 95210    Open                X            ‐        ‐
      1092   Multi Systems Restaurants Inc.     525 F.D. Roosevelt Avenue ‐ 3er Nivel, Local 311   Hato Rey          PR                    918   Open                ‐           X         ‐
      1147   Multi Systems Restaurants Inc.     2050 Ponce by Pass, Suite 207                      Ponce             PR                    731   Open                ‐           X         ‐
      1148   Multi Systems Restaurants Inc.     Local 25‐28, Avenida Comerio & Rio Hondo           Bayamon           PR                    922   Open                ‐           X         ‐
      1192   Multi Systems Restaurants Inc.     Fernandez Juncos Avenue, Pda 10.5                  San Juan          PR                    901   Open                ‐           X         ‐
      1194   Multi Systems Restaurants Inc.     65 de Infanteria Avenue Km 5.4                     Carolina          PR                    985   Open                ‐           X         ‐
      1210   Multi Systems Restaurants Inc.     Barrion Quebrada Fajardo ‐ Fajardo, PR             Fajardo           PR                    738   Open                ‐           X         ‐
      1215   MFM Group, LLC                     3380 North Eagle Road                              Meridian          ID                 83642    Open                ‐           X         ‐
      1216   Multi Systems Restaurants Inc.     Rd. #2 KM 158.4                                    Mayaguez          PR                    680   Open                ‐           X         ‐
      1219   BMW Management, Inc.               2901 Advantage Way                                 Sacramento        CA                 95834    Open                X            ‐        ‐
      1222   BMW Management, Inc.               3101 Hotel Drive                                   Turlock           CA                 95380    Open                X            ‐        ‐
      1229   Sizzling Platter, LLC              11610 S. Main District Dr.                         South Jordan      UT                 84095    Open                ‐           X         ‐



                                 Case: 20-30748           Doc# 117            Filed: 01/02/21             Entered: 01/02/21 22:42:47                      Page 38 of
                                                                                           39
                                                                                                                                              Take out              Outdoor
Store No     Franchisee                       Store Address                           Store City   Store State   Store Zip     Status         3rd Party   Dine in   Dining
      1230   Multi Systems Restaurants Inc.   Carretera #693 KM 1.5, Barrio Maguayo   Dorado       PR                    696   Open                ‐           X         ‐
      1232   Multi Systems Restaurants Inc.   Carretera 884, Km 53.7                  Cupey        PR                    926   Open                ‐           X         ‐
      1234   Multi Systems Restaurants Inc.   17705 Carretera 2, Edificio # 4         Aguadilla    PR                    603   Open                ‐           X         ‐
      1237   BMW Management, Inc.             1890 Daniels St                         Manteca      CA                 95337    Open                X            ‐        ‐
      1238   Aaksha One, Inc                  20557 Devonshire St                     Chatsworth   CA                 91311    Open                X            ‐        ‐
      1240   Multi Systems Restaurants Inc.                                                                                    Open                ‐           X         ‐




                                  Case: 20-30748       Doc# 117           Filed: 01/02/21   Entered: 01/02/21 22:42:47                  Page 39 of
                                                                                       39
